Citation Nr: 1138096	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  06-07 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected cervical spine fracture residuals (hereinafter, "cervical spine disorder").

2.  Entitlement to a rating in excess of 10 percent for service-connected lumbosacral strain.

3.  Entitlement to a rating in excess of 10 percent for service-connected post-operative dislocation of the right shoulder.

4.  Entitlement to a rating in excess of 10 percent for service-connected temporomandibular joint (TMJ) dysfunction.

5.  Entitlement to a compensable rating for service-connected hearing loss.

6.  Entitlement to service connection for bilateral knee disorder, to include as secondary to service-connected back disorder.

7.  Entitlement to service connection for bilateral hip disorder, to include as secondary to service-connected back disorder.

8.  Entitlement to service connection for a stomach disorder, to include as secondary to service-connected back disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to March 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in essence, denied the current appellate claims.

The RO in Cleveland, Ohio, currently has jurisdiction over the Veteran's VA claims folder.

The Veteran provided testimony before the undersigned Acting Veterans Law Judge in March 2011.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

During the Board hearing the Veteran indicated that his service-connected cervical spine disability should also include a problem at the C3 level.  The Board notes that the RO granted service connection for "residuals, fracture, cervical spine, C4 and C5 with disc degeneration" in a February 1991 rating decision.  The analysis in this rating decision indicates that the injury stemmed from an inservice automobile accident.  Service treatment records reflect the Veteran was in an automobile accident in June 1983.  X-rays performed at that time reflected multiple fractures of cervical vertebra 3 through 5.  In light of this history, the Board has recharacterized the issue to include the inservice fracture at C3 as reflected on the title page.  

For the reasons detailed below, the Board finds that further development is required with respect to the current appellate claims.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

As an additional matter, the Board notes that the Veteran complained of ringing in the ears/tinnitus at the March 2011 hearing when asked about the problems associated with his service-connected hearing loss.  The record does not reflect that the Veteran is service connected for tinnitus.  Accordingly, it appears the Veteran has raised a claim of service connection for tinnitus, to include as secondary to his service-connected hearing loss.  However, the record does not reflect this claim has been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


REMAND

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, and for the reasons stated below, the Board finds that further development is required in order to comply with the duty to assist.

Initially, the Board acknowledges that the Veteran was accorded VA medical examinations which evaluated the symptomatology of his service-connected cervical spine disorder, lumbosacral strain, right shoulder disorder, TMJ dysfunction, and hearing loss in 2004 and 2006.  However, as it has been more than 5 years since these examinations, the Board is concerned that the evidence of record may not accurately reflect the current nature and severity of these service-connected disabilities.  Moreover, at his March 2011 hearing, the Veteran indicated that all of these disabilities had increased in severity since the most recent VA medical examinations in this case.

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, the Board concludes that contemporaneous VA examinations are needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately evaluate his current level of disability from his service-connected cervical spine disorder, lumbosacral strain, right shoulder disorder, TMJ dysfunction, and hearing loss.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that new examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

Concerning the claims for service connection, while the Veteran was afforded a VA examination in July 2006, the Board finds this examination is incomplete. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). Specifically, the examiner noted that use of anti-inflammatory agents were known to cause gastritis, he indicated that a gastroscopy was ordered and cancelled.  The examiner indicated the gastroscopy "would have been the definitive test o assess if [sic] whether or not there was some visible sign of illness to accompany the symptom of reflux or gastritis.  On the following page the examiner reiterated that the gastroscopy was ordered and was cancelled and indicated "it could have showed objective signs of gastritis or reflux esophagitis, but as things stand now, I can only speculate about the status of the lining of the esophagus and stomach."  The Court has indicated the Board should ensure that any medical opinion is based on sufficient facts or data and indicated that it must be clear from the examination or the Board decision that an examiner considered all procurable and assembled data by obtaining all tests and records that might reasonable illuminate the medical analysis.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  As the examiner in this case has indicated that a gastroscopy would be necessary to determine if there were visible signs of illness related to gastritis or reflux, this study should be completed.  Id.

The Board further finds that any outstanding treatment records regarding the treatment the Veteran has received for his service-connected cervical spine disorder, lumbosacral strain, right shoulder disorder, TMJ dysfunction, and hearing loss should be obtained while this case is on remand.  This is of particular significance in this case, as the Veteran indicated at the March 2011 hearing that his treatment had been through VA.  The United States Court of Appeals for Veterans Claims (Court) has held that VA records which are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  Moreover, the Veteran indicated at the March 2011 hearing that his VA clinician had supported his claims of secondary service connection.  As such, there may be relevant information regarding the service connection claims in these records as well, which supports a remand for these claims.  Consequently, the Board concludes that it must remand this case in order to obtain any such records.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for cervical spine disorder, lumbosacral strain, right shoulder disorder, TMJ dysfunction, hearing loss, knee problems, hip problems, and stomach problems since December 2006.  After securing any necessary release, the AMC/RO should obtain those records not on file.  In particular, the AMC/RO should follow-up on the Veteran's purported treatment through VA medical facilities.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded a new examination to evaluate the current nature and severity of his service-connected cervical spine disorder.  The claims folder should be made available to the examiner for review before the examination. All indicated tests and required x-rays, if any, should be conducted.

The examiner should conduct all necessary testing of the cervical spine, including range of motion studies (measured in degrees, with normal range of motion specified).  The examiner must determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the neck is used repeatedly over a period of time.  This determination should also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors. 

A rationale for any opinions expressed must be provided. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded a new examination to evaluate the current nature and severity of his service-connected lumbosacral strain.  The claims folder should be made available to the examiner for review before the examination.

The examiner should conduct all necessary testing of the lumbosacral spine, including range of motion studies (measured in degrees, with normal range of motion specified).  The examiner must determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the lumbosacral spine is used repeatedly over a period of time. This determination should also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors. 

A rationale for any opinions expressed must be provided.

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded a new examination to evaluate the current nature and severity of his service-connected right shoulder disorder.  The claims folder should be made available to the examiner for review before the examination.

The examiner should conduct all necessary testing of the right shoulder, including range of motion studies (measured in degrees, with normal range of motion specified).  The examiner must determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to such factors. This includes instances when these symptoms "flare-up" or when the right shoulder is used repeatedly over a period of time.  This determination should also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors. 

A rationale for any opinions expressed must be provided.

5.  After obtaining any additional records to the extent possible, the Veteran should be afforded a new examination to evaluate the current nature and severity of his service-connected TMJ dysfunction.  The claims folder should be made available to the examiner for review before the examination.

The report must clearly identify any limitation of TMJ articulation for (a) inter- incisal range and (b) range of lateral excursion. There must be a clear description of any and all nerve damage, muscle damage or atrophy, or bone or joint damage. There should be X-ray studies with a clear interpretation of any degenerative or arthritic changes.

The examiner must determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the jaw is used repeatedly over a period of time.  This determination should also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors. 

A rationale for any opinions expressed must be provided.

6.  After obtaining any additional records to the extent possible, the Veteran should be afforded a new audiological examination to evaluate the current nature and severity of his service-connected hearing loss.  The claims folder should be made available to the examiner for review before the examination.

Any and all indicated evaluations, including audiometric and speech recognition using the Maryland CNC should be performed. The examiner is requested to review all pertinent records associated with the claims file, particularly records of treatment for hearing loss and offer comments and an opinion as to the severity of the Veteran's hearing loss. 

A rationale for any opinions expressed must be provided.

7.  After obtaining any additional records to the extent possible, the Veteran should be scheduled for a gastroscopy.  The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims.  See 38 C.F.R. § 3.655 (2011). 

Regardless of whether the gastroscopy is performed, the examiner shall review all pertinent records associated with the claims file and offer an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any currently diagnosed stomach disability is related to or aggravated by any service-connected condition, to include medications the Veteran took for those service-connected conditions. 

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinion expressed.  If the requested medical opinion cannot be given, the examiner should state the reason why. 

8.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in January 2007, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


